Per Curiam:

This appeal is from a circuit court order in an action for workmen’s compensation for alleged disability caused by an occupational disease. The circuit court reversed the Industrial Commission’s determination that the single commissioner had erred by failing to submit the case to a Medical Board pursuant to Section 42-11-120 S. C. Code (1976). Because the determination of the Commission is a matter not affecting the merits of the cause of action, its decision is unreviewable by either the circuit court or this Court for lack of finality. Chastain v. Spartan Mills, 228 S. C. 61, 88 S. E. (2d) 836 (1967); cf. Cord v. E. H. Hines Construction Co., 220 S. C. 356, 67 S. E. (2d) 667 (1951); see also § 14-3-330, S. C. Code (1976). The order of the circuit court is therefore reversed and the case remanded to the Industrial Commission for further proceedings.